DETAILED ACTION
This Office Action is in response to RCE filed May 19, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment filed April 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants attempted to redefine the center portion from the center portion coincident with the width of the layer 121 in Fig. 3 of current application having the previously claimed top surface to the center portion 128 having the width broader than the layer 121 in the amended Fig. 3 filed April 25, 2022; in this case, a portion of the first inclined portion 120a in Fig. 3 of current application that Applicants originally disclosed as a portion of the first inclined portion 120a now becomes a part of the newly alleged center portion, and a portion of the second inclined portion 120b in Fig. 3 of current application that Applicants originally disclosed as a portion of the second inclined portion 120b now becomes a part of the newly alleged center portion; in other words, instead of amending claims 1 and 14 to satisfy the written description requirement, Applicants amended Fig. 3 of current application to redefine the center portion by broadening the center portion, and by narrowing the first and second inclined portion, effectively redefining the first and second inclined portion while doing so.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The amendment filed April 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: (a) the amended paragraph [0114] filed April 25, 2022 states that “Referring to FIG. 3, the dam 120 includes the first inclined portion 120a that extends from an upper surface 129 of the dam 120 to the display area DA and the second inclined portion 120b that extends in an opposite direction to the first inclined portion 120a from the upper surface 129 of the dam”, and that “The first and second inclined portions 120a and 120b are separated at the upper surface 129 of the dam 120 by a center portion 128 of the dam 120”, (b) however, as the Examiner noted in the Final Office Action mailed February 25, 2022, there is a gap between the first inclined portion 120a and the upper surface 129 and another gap between the second inclined portion 120b and the upper surface 129, but the amended paragraph [0114] now states that “The first and second inclined portions 120a and 120b are separated at the upper surface 129 of the dam 120 by a center portion 128 of the dam 120 (emphasis added)”.  Applicants are required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 10-14, 16, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 14, it is not clear what the limitations “a center portion” and “an upper surface of the center portion” recited on lines 9-10 of claim 1 and on lines 8-9 of claim 14 refer to, because (a) Applicants simply argued that “the phrase “upper surface” is not inherently a “top [horizontal] surface”” in the REMARKS filed April 25, 2022, (b) however, as discussed above under Drawings and Specification objections, instead of amending the claims 1 and 14 to read on the embodiment shown in Fig. 3 of current application, Applicants attempted to redefine the definition of the center portion by the amended Fig. 3 and specification filed April 25, 2022 to meet the limitations of claims 1 and 14, (c) in this case, there are no good and clear definitions of “a center portion” and “an upper surface of the center portion”, and (d) therefore, technically a part of the first/second inclined portion can be a part of the center portion or a part of the center portion can be a part of the first/second inclined portion, rendering claims 1 and 14 arbitrary and ambiguous since “a center portion”, “a first inclined portion” and “a second inclined portion” do not have any set meanings, and their meanings can be fluid and arbitrary depending on the interpreter of the claims 1 and 14.  Claims 2-5, 10-13 and 22 depend on claim 1, and claims 16 and 17 depend on claim 14, and therefore, claims 2-5, 10-13, 16, 17 and 22 are also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 14, 16, 17 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Cho et al. (US 2015/0014647)
Regarding claims 1-5, 10-12 and 22, Cho et al. disclose a display apparatus (Fig. 6) comprising: a substrate (110) comprising a display area (DA) displaying an image and a peripheral area (PA) located around the display area; a thin-film encapsulation layer (120, 140, 160, 181 and 182) ([0037]-[0039] and [0041]-[0042]) overlapping the display area (DA) and comprising at least one inorganic film (120, 140, 160 and/or 181) and at least one organic film (182); a conductive layer ((composite layer of 190 and) 192b or 192) ([0058]) located in the peripheral area and surrounding at least a portion of the display area; and a dam (185) ([0035]) at least partially overlapping an outer edge of the conductive layer, wherein the dam comprises a center portion (portion including 185es1), a first inclined portion (portion including 185es2) connected to the center portion and extending from an upper surface of the center portion (arbitrary upper surface of portion including 185es1) toward the substrate in a thickness direction of the display apparatus and extending toward the display area (DA) in a plan view and at least partially overlapping the conductive layer and a second inclined portion (portion including 185es3) connected to the center portion and extending from the upper surface of the center portion (portion including 185es1) in an opposite direction to the first inclined portion in the plan view, and wherein a shape of the first inclined portion and a shape of the second inclined portion are different from each other, because (a) for example, the first inclined portion that includes 185es2 is shorter than the second inclined portion that includes 185es3, and (b) the second inclined portion that includes 185es3 is in physical contact with the electrode power supply line 190, while the first inclined portion that includes 185es2 is not (claim 1), wherein a first angle of an end of the first inclined portion (portion including 185es2) with respect to a top surface of the conductive layer (192) is less than a second angle of an end of the second inclined portion (portion including 185es3) with respect to the top surface of the substrate (110), because (a) as discussed above under 35 USC 112(b) rejection, the first and second inclined portion can be arbitrarily picked to meet the claim limitation, and (b) for example, an arbitrary portion between 185es1 and 185es2 that forms the claimed a smaller angle can be referred to as a portion of the first inclined portion (claim 2), wherein the second inclined portion (portion including 185es3) comprises a recess portion (portion between 185es1 and 185es3) and an adhesion-enhancing portion (185es3), which is directed to an intended use of the structural element 185es3, wherein the recess portion is disposed between the center portion (portion including 185es1) and the adhesion-enhancing portion, and the adhesion-enhancing portion (185es3) is located outside the recess portion (portion between 185es1 and 185es3) from the display area (DA), and wherein the recess portion has a bottommost portion that has a first height in the thickness direction of the display apparatus that is greater than zero and less than a height of the center portion, and the adhesion-enhancing portion has a second height in the thickness direction of the display apparatus that is equal to or greater than the first height and less than the height of the center portion, because an arbitrary portion of 185es3 is lower than a portion of 185es1 (claim 3), the first inclined portion (portion including 185es2) has a first inclination angle that is gentler than a second inclination angle of the second inclined portion (185es3), because an arbitrary portion of 185es2 forms a gentler angle than an arbitrary portion of 185es3 at some locations, and the second inclined portion has a stepped shape (claim 4), the dam (185) has a stacked structure including a first layer (arbitrary bottom portion of 185) and a second layer (arbitrary top portion of 185), which are directed to product by process limitations because Applicants do not specifically claim whether or not the first and second layer are different from each other, that covers a top surface and a side surface of the first layer, and a first inclination angle of the first inclined portion (portion including 185es2) is gentler than a second inclination angle of the first layer, because a portion of 185es2 forms a gentler angle than a portion of 185 at some locations (claim 5), further comprising: a thin-film transistor (TFT1) located in the display area (DA) and comprising a semiconductor layer (130), a source electrode (one of two 170) ([0037]), a drain electrode (the other 170), and a gate electrode (150); and a display device (200; organic light emitting device) located in the display area and comprising a pixel electrode (210) ([0036]), an intermediate layer (220) ([0043]), and a counter electrode (230) ([0043]), wherein (a portion of) the conductive layer (composite layer of 190 and 192/192b) is located on a same layer as the source electrode or the drain electrode and is electrically connected to the counter electrode (claim 10), further comprising a connection conductive layer (portion of 192 under 183 and 230 or 192 minus 192b) located between the conductive layer ((composite layer of 190 and) 192b) and the counter electrode (230), wherein the connection conductive layer is formed of a same material as a material of the pixel electrode, because the layers 192 and 210 are formed of the same material ([0058]) (claim 11), wherein the dam (185) partially contacts the connection conductive layer (portion of 192 under 183 and 230 or 192 minus 192b) (claim 12), and the shape of the first inclined portion (portion including 185es2) and the shape of the second inclined portion (portion of 185es3) are asymmetric to each other about a line that divides the first inclined portion and the second inclined portion and passes through the top surface of the dam (185) and is perpendicular to a top surface of the substrate (110), because the second inclined portion is taller than the first inclined portion (claim 22).
Please refer to the explanations of the corresponding limitations above.
Regarding claims 14, 16 and 17, Cho et al. disclose a display apparatus (Fig. 6) comprising: a substrate (110) comprising a display area (DA) displaying an image and a peripheral area (PA) located around the display area; a thin-film encapsulation layer (120, 140, 160, 181 and 182) overlapping the display area and comprising at least one inorganic film (120, 140, 160 and/or 181) and at least one organic film (182); and a dam (185) located in the peripheral area and surrounding at least a portion of the display area, wherein the dam comprises a center portion (portion including 185es1), a first inclined portion (portion including 185es2) connected to the center portion and extending from an upper surface (arbitrary upper surface) of the center portion toward the substrate in a thickness direction of the display apparatus and extending toward the display area in a plan view and a second inclined portion (portion including 185es3) connected to the center portion and extending from the upper surface of the center portion in an opposite direction to the first inclined portion in the plan view, and wherein the second inclined portion comprises a recess portion (portion between 185es1 and 185es3) and an adhesion- enhancing portion (185es2), wherein the recess portion is disposed between the center portion and the adhesion-enhancing portion, and the adhesion-enhancing portion is located outside the recess portion from the display area, the recess portion has a bottommost portion that has a first height in the thickness direction of the display apparatus that is greater than zero and less than a height of the center portion, and the adhesion-enhancing portion has a second height (height at arbitrary position of 185es3) in the thickness direction of the display apparatus that is greater than the first height and less than the height of the center portion, because a portion of the adhesion-enhancing portion 185es3 and a portion of the center portion 185es1 can be arbitrarily selected to meet the claim limitation (claim 14), wherein the first inclined portion (portion including 185es2) has a first inclination angle that is gentler than a second inclination angle of the second inclined portion (portion including 185es3), because arbitrary regions can be selected from the first and second inclined region to meet the claim limitation, and the second inclined portion has a stepped shape (claim 16), further comprising a conductive layer ((composite layer of 190 and) 192b or 192) located under the dam (185) and at least partially overlapping the first inclined portion (portion including 185es2) of the dam, wherein the first inclined portion has a first inclination angle that is gentler than a second inclination angle of the second inclined portion (portion including 185es3), because arbitrary regions can be selected from the first and second inclined region to meet the claim limitation (claim 17).

Response to Arguments
Applicants’ arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirakata et al. (US 9,583,739)
Sung et al. (US 8,044,404)
Go et al. (US 10,680,044)
Nishikawa (US 2004/0135501)
Kang (US 9,614,180)
Choi et al. (US 10,811,478)
Park (US 10,651,265)
Kim (US 9,466,648)
Park (US 8,835,205)
Park (US 9,825,110)
Kim et al. (US 8,242,692)
Jeon et al. (US 8,525,404)
Cho et al. (US 9,837,632)
Inoue (US 7,910,271)
Park (US 2017/0221982)
Wang et al. (US 7,528,543)
Jung et al. (US 8,680,513)
Yamazaki et al. (US 9,929,220)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 21, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815